N

— WwW

Oo CO NS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Ceascs22RocrwOGG2OWHAA Obcoumeantl321 Attell 21024220 Rageellobfi1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

CENTER FOR BIOLOGICAL DIVERSITY
etal,

. Case No. 20-6020 WHA
Plamntiffs,
ORDER EXTENDING DEADLINE
V. FOR ANSWER OR RESPONSIVE

oa. . PLEADING
ANDREW R. WHEELER, n his official

capacity as Admmustrator of the United
States Environmental Protection Agency,

Defendant.

 

 

 

 

Pursuant to the parties’ stipulation and for good cause shown, the deadlme for
Defendant to file an answer or other responsive pleading is extended to and ncludmg
February 5, 2021.

IT IS SO ORDERED.

Date: December 2, 2020
=
tA =f: C f

UNITED STATES DISTRICT JUDGE

ORDER
CASE No. 20-6020-WHA

 
